ORDER

PER CURIAM:
Willie and Alma Bland appeal the judgment of the Jackson County Circuit Court, after a bench trial, wherein they were awarded damages for their partial fire loss under a policy of insurance issued by Liberty Mutual Insurance Company (Liberty Mutual) and denied an award for the insurer’s alleged vexatious refusal to pay. No error of law appears.
An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth facts and reasons for this order.
The judgment of the circuit court is affirmed. Rule 84.16(b).